Citation Nr: 1521662	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to referral for an extraschedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1972.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  In March 2014, the Board, in part, denied entitlement to a disability rating greater than 10 percent for bilateral hearing loss for the period prior to March 26, 2012; a disability rating greater than 40 percent for bilateral hearing loss for the period between March 26, 2012, to December 10, 2013; and a disability rating greater than 20 percent for bilateral hearing loss for the period beginning December 10, 2013, all on an extraschedular basis.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated that portion of the Board's decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 


FINDING OF FACT

Service-connected hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

CONCLUSION OF LAW

Referral for consideration of an extraschedular evaluation for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been assigned a 10 percent rating for bilateral hearing loss prior to March 26, 2012, a 40 percent rating from March 26, 2012 to December 10, 2013, and a 20 percent rating thereafter.  The Veteran contends he is entitled to a higher rating on an extraschedular basis.

Consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made in exceptional cases where ratings based on the statutory schedules are found to be inadequate.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Veteran has alleged hearing difficulties in specific situations.  In his February 2011 notice of disagreement the Veteran reported that as he became unable to communicate properly on the phone or in person and was not able to keep up with the work flow, he was terminated from his job of 23 years in April 2007.  On VA examination in December 2013 the Veteran reported that he has a hard time talking on the telephone, and as a result he was asked to leave his job of 25 years at a retail store.  He further stated that if more than one person is talking, he can't understand.  On his March 2012 substantive appeal he stated that he was released from his job because he could not communicate effectively with customers.  

The Board acknowledges the Veteran's complaints, but notes that the Veteran's statements made more contemporaneously with his report of last employment do not suggest that his hearing loss played as large of a part in his unemployment.

A 2004 VA treatment record indicates that the Veteran worked stocking shelves.  In a June 2007 statement made in connection with his claim for service connection for diabetes and hepatitis C, the Veteran stated that he was unemployed because he had been unable to keep up the demanding pace at work.  At his November 2007 VA examination in connection with that claim the Veteran reported he had been unable to keep up at his job as a retail store manager due to a lack of energy and fatigue.  He reported he was let go due to his inability to keep up with work expectations.

The Board finds that the symptoms associated with the Veteran's service-connected hearing loss, namely difficulty hearing, are contemplated by the rating criteria, which are intended to compensate for the effects of hearing loss in daily life.  The Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Thus, while the Veteran has specifically reported difficulty talking on the telephone and hearing when multiple people are talking, those are the sort of hearing difficulties contemplated by the rating criteria.  

To the extent that the Veteran has alleged that his hearing difficulties have had a greater impact on his employment than is contemplated by the rating criteria, the Board finds that the evidence does not support his contention.  Although the Veteran has recently attributed his unemployment to his hearing difficulties, in earlier statements he reported it was a lack of energy and fatigue that led him to be unable to keep up with his work load, a difficulty he also acknowledged in his February 2011 notice of disagreement.  The Board does not find his statements that he lost his job due to his hearing difficulties to be credible.  While the Veteran's hearing difficulties may have caused the Veteran difficulty in certain situations in his employment, the Board finds that the rating criteria contemplates those periodic difficulties.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The Board finds that the evidence does not support that the Veteran lost his job due primarily to his hearing loss, nor that his hearing loss had a greater impact on his employment than is contemplated by the rating criteria.

The Board also notes there is no evidence of any hospitalization associated with the Veteran's hearing loss.

The Board finds that the manifestations of the Veteran's hearing loss are thus considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Referral for an extraschedular rating for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


